IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGE OF               : No. 360 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF              :
PENNSYLVANIA                                :
                                            :

                                      ORDER

PER CURIAM:
              AND NOW, this 28th day of August, 2019, upon consideration of the

Petition of Kim Berkeley Clark, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the assignment of a Judge to a division of the

court, it is hereby ORDERED that the Petition is granted and the following assignment is

approved:

              Family Division

              The Honorable Mary C. McGinley